            CaseApplication
   AO 106A (08/18) 2:21-mj-02810-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    06/09/21
                                                                                    Means          Page 1 of 22 Page ID #:1


                                            UNITED STATES DISTRICT COURT
                                                                            for the
                                                                Central District
                                                             __________  Districtofof
                                                                                    California
                                                                                      __________

                      In the Matter of the Search of                          )
              (Briefly describe the property to be searched or identify the   )
                              person by name and address)                     )      Case No. 2:21-MJ-02810
       An Apple iPhone, bearing the serial number                             )
       FFXDR5FF0F09, seized on May 22, 2021, in the                           )
       custody of HSI                                                         )
                                                                              )
                                                                              )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):

         See Attachment A
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                        evidence of a crime;
                        contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                        a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
                Code Section                                                            Offense Description
          18 U.S.C. § 1591                                                    Sex Trafficking by Force, Fraud, or Coercion
          8 U.S.C. § 1328                                                     Importation of Alien for Immoral Purpose
          18 U.S.C § 1956                                                     Laundering of Monetary Instruments
             The application is based on these facts:
                    See attached Affidavit
                        Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                   ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                    Applicant’s signature

                                                                                                    Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                    Judge’s signature

City and state: Los Angeles, CA
                                                                                                    Printed name and title

AUSA: Chelsea Norell (213) 503-1674
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 2 of 22 Page ID #:2



                              ATTACHMENT A

DEVICE TO BE SEARCHED

     The following digital devices, detained from Riho OI and

Shino SATO on May 20, 2021 and currently maintained in the

custody of the HSI in El Segundo, California:

             1.   An Apple iPhone, bearing the serial number

FFXDR5FF0F09 (“SUBJECT DEVICE 1”); and

             2.   An Apple iPhone, bearing the serial number

F2LXD0QAKPHQ (“SUBJECT DEVICE 2”) (collectively, the “SUBJECT

DEVICES”).




                                   14
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 3 of 22 Page ID #:3



                              ATTACHMENT B

                I. ITEMS TO BE SEIZED

          The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C. § 1591

(Sex Trafficking by Force, Fraud, or Coercion), 18 U.S.C. § 2422

(Coercion and Enticement), and 8 U.S.C. § 1328 (Importation of

Alien for Immoral Purpose) (the “SUBJECT OFFENSES”), namely:

          a.    Records, documents, programs, applications and

materials, or evidence of the absence of same, sufficient to

show call log information, including all telephone numbers

dialed from any of the digital devices and all telephone numbers

accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

          b.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show SMS text, email communications or other text or written

communications sent to or received from any of the digital

devices and which relate to the SUBJECT OFFENSES;

          c.    Records, documents, programs, applications or

materials, or evidence of the absence of same, sufficient to

show instant and social media messages (such as Facebook,

Facebook Messenger, Snapchat, FaceTime, Skype, and WhatsApp),

SMS text, email communications, or other text or written

communications sent to or received from any digital device and

which relate to the SUBJECT OFFENSES;

          d.    Records, documents, programs, applications,

materials, or conversations relating to the trafficking of


                                   15
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 4 of 22 Page ID #:4



humans, including ledgers, pay/owe records, customer lists,

correspondence, receipts, records, and documents noting price,

availability, and/or times when workers were bought, sold, or

otherwise transported;

            e.   Audio recordings, pictures, video recordings, or

still captured images relating to the sale of sex services and

the collection or transfer of the proceeds of the SUBJECT

OFFENSES;

            f.   Contents of any calendar or date book;

            g.   Global Positioning System (“GPS”) coordinates and

other information or records identifying travel routes,

destinations, origination points, and other locations; and

            h.   Any SUBJECT DEVICES used to facilitate the above-

listed violations (and forensic copies thereof).

            i.   With respect to any SUBJECT DEVICES used to

facilitate the SUBJECT OFFENSES or containing evidence falling

within the scope of the foregoing categories of items to be

seized:

                 i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,


                                   16
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 5 of 22 Page ID #:5



as well as evidence of the presence or absence of security

software designed to detect malicious software;

                iii. evidence of the attachment of other devices;

                iv.     evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                v.      evidence of the times the device was used;

                vi.     passwords, encryption keys, and other access

devices that may be necessary to access the device;

                vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                viii.        records of or information about

Internet Protocol addresses used by the device;

                ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

          As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.




                                   17
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 6 of 22 Page ID #:6



                II. SEARCH PROCEDURE FOR DIGITAL DEVICES

          In searching the SUBJECT DEVICES (or forensic copies

thereof), law enforcement personnel executing this search

warrant will employ the following procedure:

          a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) may

search the SUBJECT DEVICES capable of being used to facilitate

the above-listed violations or containing data falling within

the scope of the items to be seized.

          b.    The search team will, in its discretion, either

search the SUBJECT DEVICES where they are currently located or

transport them to an appropriate law enforcement laboratory or

similar facility to be searched at that location.

          c.    The search team shall complete the search of the

SUBJECT DEVICES as soon as is practicable but not to exceed 120

days from the date of issuance of the warrant.         The government

will not search the digital devices beyond this 120-day period

without obtaining an extension of time order from the Court.

          d.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                i.    The search team may subject all of the data

contained in the SUBJECT DEVICES capable of containing any of

the items to be seized to the search protocols to determine

whether the SUBJECT DEVICES and any data thereon falls within

the scope of the items to be seized.       The search team may also

search for and attempt to recover deleted, “hidden,” or


                                   18
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 7 of 22 Page ID #:7



encrypted data to determine, pursuant to the search protocols,

whether the data falls within the scope of the items to be

seized.

                ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           e.   The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items

to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

           f.   If the search determines that the SUBJECT DEVICES

do not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the SUBJECT DEVICES and delete or destroy all forensic copies

thereof.

           g.   If the search determines that the SUBJECT DEVICES

do contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           h.   If the search determines that the SUBJECT DEVICES

are (1) themselves an item to be seized and/or (2) contains data

falling within the list of other items to be seized, the

government may retain the digital device and any forensic copies


                                   19
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 8 of 22 Page ID #:8



of the digital device, but may not access data falling outside

the scope of the other items to be seized (after the time for

searching the device has expired) absent further court order.

          i.    The government may also retain the SUBJECT

DEVICES if the government, prior to the end of the search

period, obtains an order from the Court authorizing retention of

the device (or while an application for such an order is

pending), including in circumstances where the government has

not been able to fully search a device because the device or

files contained therein is/are encrypted.

          j.    After the completion of the search of the SUBJECT

DEVICES, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

          The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the
government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

          During the execution of this search warrant, law

enforcement is permitted to (1) depress Riho OI and/or Shino

SATO’s thumb- and/or fingers onto the fingerprint sensor of the

SUBJECT DEVICES (only if the device has such a sensor), and


                                   20
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 9 of 22 Page ID #:9



direct which specific finger(s) and/or thumb(s) shall be

depressed; and (2) hold the devices in front of Riho OI and/or

Shino SATO’s face with his or her eyes open to activate the

facial-, iris-, or retina-recognition feature, in order to gain

access to the contents of any such device.        In depressing a

person’s thumb or finger onto a device and in holding a device

in front of a person’s face, law enforcement may not use

excessive force, as defined in Graham v. Connor, 490 U.S. 386

(1989); specifically, law enforcement may use no more than

objectively reasonable force in light of the facts and

circumstances confronting them.

          The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                   21
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 10 of 22 Page ID #:10



                                AFFIDAVIT

        I, Andrew Cox, being duly sworn, declare and state as

follows:

                        I.    INTRODUCTION

             I am a Special Agent with Homeland Security

Investigations (“HSI”) and have been so employed since January

2019.    I am currently assigned to the Office of the Assistant

Special Agent in Charge Los Angeles International Airport

(“LAX”) where I investigate a range of crimes to include money

laundering, human trafficking, and other sex related crimes.

             My formal training began in 2010 at the Air Force

Security Forces/Police Academy.       I have attended the Federal Law

Enforcement Training Centers Criminal Investigator Training

Program and HSI Special Agent Training Program.          During this

instruction, I had an opportunity to learn how to conduct human

trafficking and enticement for the purpose of prostitution

investigations.     Additionally, I learned how to conduct money

laundering investigations and view various money laundering

methodologies and operations used by transnational and domestic

criminals.

             I have arrested and interviewed subjects, executed

search warrants, conducted physical surveillances, utilized

electronic and video surveillance, and spoken to informants,

suspects, and other experienced investigators regarding these

matters.     Additionally, I have participated in different roles

of money laundering investigations alongside experienced senior

SAs and TFOs.

                                     1
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 11 of 22 Page ID #:11



             Based on my training and experience, I am familiar

with the methods of operation used for the persuasion,

enticement, harboring, promotion, and facilitation of

individuals to travel in interstate or foreign commerce to

engage in prostitution, as well as the collection of proceeds of

such activity and methods of money laundering used to conceal

the nature of the proceeds.

                        II.   PURPOSE OF AFFIDAVIT

             This affidavit is made in support of an application

for a warrant to search two digital devices detained by the

Homeland Security Investigations (“HSI”) on May 22, 2021, as

described more fully in Attachment A:

             1.   An Apple iPhone, bearing the serial number

FFXDR5FF0F09 (“SUBJECT DEVICE 1”); and

             2.   An Apple iPhone, bearing the serial number

F2LXD0QAKPHQ (“SUBJECT DEVICE 2”) (collectively, the “SUBJECT

DEVICES”).

             The requested search warrant seeks authorization to
seize evidence, fruits, or instrumentalities of violations of

18 U.S.C. § 1591 (Sex Trafficking by Force, Fraud, or Coercion),

18 U.S.C. § 2422 (Coercion and Enticement), 8 U.S.C. § 1328

(Importation of Alien for Immoral Purpose), and 18 U.S.C § 1956

(Laundering of Monetary Instruments) (the “SUBJECT OFFENSES”),

as described more fully in Attachment B.         Attachments A and B

are incorporated herein by reference.

             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and


                                     2
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 12 of 22 Page ID #:12



information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested search warrant

and does not purport to set forth all my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                    III. SUMMARY OF PROBABLE CAUSE

             On the afternoon of May 20, 2021, United States

Customs and Border Protection Officers (“CBP”) encountered Riho

OI and Shino SATO at LAX.      OI and SATO were attempting to depart

the United States via United Airlines flight number 32 from Los

Angeles, California to Narita, Japan.        Upon further inspection,

OI and SATO admitted to engaging in prostitution at the

direction of Chinghsi YEN (further referred to as, “ANDY”).

ANDY is a suspected facilitator of a commercial sex trade

business that recruits women from various eastern Asian

countries to work in residential brothels located in Rowland

Heights, California.

                   IV.   STATEMENT OF PROBABLE CAUSE

             Based on my review of law enforcement reports,

communications with other law enforcement officers, as well as

my own observations and knowledge of the investigation, I am

aware of the following:

             On Thursday, May 20, 2021, at approximately 12:00

p.m., CBP officers at LAX encountered OI and SATO attempting to




                                     3
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 13 of 22 Page ID #:13



depart the United States for Narita, Japan via United Airlines

flight number 32.

            OI and SATO were referred to CBP outbound secondary

inspection due to their travel records being linked to a known

IP address used to purchase airline tickets for subjects

departing the United States with undeclared bulk currency.

During the inspection, United Airlines representative Mitzi

Kaido served as a Japanese translator for OI.         SATO clearly

articulated she was able to continue the inspection in the

English language.

            Prior to inspection, both OI and SATO were instructed

that the transportation of currency or monetary instruments,

regardless of the amount, is legal; however, if more than

$10,000 in U.S. currency, or its equivalent, is being exported

or imported to the United States, it must be reported to CBP.

OI verbally reported that she had approximately $1800 U.S.

currency in her possession when asked by CBP officers.           SATO

verbally reported that she had approximately $2000 U.S. currency
in her possession when asked by CBP Officers. During outbound

secondary inspection, CBP officers identified OI and SATO’s bags

by verifying the luggage tags and confirming ownership with OI

and SATO.   After confirming the luggage belonged to OI and SATO,

CBPO officers inspected OI and SATO’s luggage.          CBP officers

discovered approximately $18,529 in undeclared currency

concealed in OI’s luggage.      CBP officers discovered

approximately $9,649 in undeclared currency concealed in SATO’s

luggage.


                                     4
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 14 of 22 Page ID #:14



            CBP officers then interviewed OI and SATO to determine

their future admissibility to enter the United States.           CBP

routinely conducts admissibility interviews of outbound

travelers to determine the future admissibility of persons who

enter the United States for reasons other than their Visa or

ESTA applications permit.      During these interviews, CBP asked OI

and SATO about the origin of the undeclared funds.

            At approximately 1:10 p.m. CBP reported the following

to me, based on their separate interviews with OI and SATO:

      a. At first, OI and SATO both stated that they had

travelled to the United States for vacation and to find English

language schools; however, they both later admitted in their

interviews that they had travelled to work as sex workers for

ANDY at 18975 Bachelin Street, Rowland Heights, California 91748

(further referred to as the “Bachelin Address”).

      b.   OI and SATO each stated that they resided at the

Bachelin Address for the entire trip to the United States.

      c.   OI and SATO each stated that ANDY instructed them to

evade currency reporting requirements by intentionally not

declaring the currency in their possession when departing the

United States because CBP would seize it.

      d.   OI and SATO each stated that ANDY suggested they both

have the currency in their possession sent to Japan prior to

their trip and that he could introduce them to someone who would

send the currency overseas for them.        OI and SATO stated that

they declined ANDY’s offer to broker the currency transfer

through a third party.


                                     5
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 15 of 22 Page ID #:15



      e.    OI and SATO each stated to CBP that ANDY operates the

website www.Andyvips.com, which advertises sex workers that he

is actively managing at the Bachelin Address and another address

near the Bachelin Address, which neither of them had visited.

      f.    OI and SATO stated that ANDY employs an Asian male

named DAVID and a woman named CHINI to help run the two brothel

operations.

      g.    OI and SATO stated that they were paid $500 U.S

currency per hour by clients of the commercial sex trade

business.     Based on their agreements with ANDY, they would keep

$300 U.S. currency and give ANDY $200 U.S. currency.

Additionally, OI and SATO reported that in order to be housed by

ANDY at the Bachelin Address, they would have to agree to pay

rent to ANDY from their earnings working as sex workers.           OI

reported that she made a total of $20,000 U.S. currency in two

weeks while working for ANDY.       SATO stated she made a total of

$25,000 U.S. currency while working for ANDY.

             SATO stated to CBP that on a prior trip to the Los
Angeles County, California area in 2020, she worked as a sex

worker for a separate facilitator of a commercial sex trade

business.     SATO stated that during her 2020 trip, she worked for

a Chinese male named Ming Ming who operates a commercial sex

trade business known as “Miya’s House.”        SATO stated that Miya’s

House operates brothels at 530 South Garfield Ave, Monterey

Park, California 91754, 228 South San Marino Ave, San Gabriel,

California 91776, and 125 East Graves Ave, Monterey Park,

California 91755 (further referred to as the, “125 East Graves


                                     6
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 16 of 22 Page ID #:16



Address”).     SATO stated that while staying at the 125 East

Graves Address, she was forced to stay in the garage where only

a mattress and water were provided, and she was not permitted to

leave until she served as a sex worker for ten days.          SATO

stated that the only time she was permitted to leave the garage

was to enter a room of the residence to provide services to

clients of the commercial sex trade business.         SATO stated that

the employees of the 125 East Graves Address only spoke Chinese

and treated SATO very poorly, including keeping her in the

garage during the heat of the day with only water and no food

except when her employer would bring it to her in the garage.

SATO stated that she was instructed to stay away from windows so

she would not be seen and felt threatened by the workers of

Miya’s House.

             Due to initially inconsistent stories provided by OI

and SATO regarding their current visit to the United States, CBP

decided it needed to inspect the SUBJECT DEVICES to determine OI

and SATO’s admissibility in the United States.          CBP officers
provided OI and SATO with CBP Inspection of Electronic Devices

pamphlets, which detailed CBP’s authority to examine the SUBJECT

DEVICES.     OI and SATO provided verbal consent to search the

SUBJECT DEVICES and provided CBP officers the respective

passcodes for unlocking the SUBJECT DEVICES.         However, because

OI and SATO consented after they received the Inspection of

Electronic Devices pamphlets, I do not rely on their consent or

the fruits of that manual review of the SUBJECT DEVICES to

demonstrate probable cause to support this warrant.


                                     7
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 17 of 22 Page ID #:17



     V.    TRAINING AND EXPERIENCE REGARDING HUMAN TRAFFICKING
                                 OFFENSES

           Based on my training and experience and familiarity

with investigations into human trafficking conducted by other

law enforcement agents, I know the following:

           a.    Human traffickers and those working in their

control often maintain books, receipts, notes, ledgers, bank

records, and other records relating to the recruitment,

enticement, transportation, and booking and sales activity

related to human trafficking.       The previously mentioned records

are often maintained where the human trafficker or their

employees have ready access to them, such as on their cell

phones and other digital devices.

           b.    Communications between people buying and selling

sex services take place by telephone calls and messages, such as

e-mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the sex workers and brothel

locations between the seller, buyer, and employees, as well as

the negotiation of appointment times and price.          In addition, it

is common for people engaged in human trafficking to have photos

and videos on their cell phones of advertisement and

solicitation activities.

           c.    Human traffickers and their employees often keep

the names, addresses, and telephone numbers of their human

trafficking associates and customers on their digital devices.

Human traffickers and their employees often keep records of



                                     8
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 18 of 22 Page ID #:18



meetings with associates, and customers on their digital

devices, including in the form of calendar entries and location

data.

           In sum, based on my training and experience, my

knowledge of ANDY and Miya House, and the information OI and

SATO provided during the admissibility interviews, I believe

there is a fair probability that evidence, fruits, and/or

instrumentalities of the SUBJECT OFFENSES are contained on the

SUBJECT DEVICES.

          VI.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES

           As used herein, the term “digital device” includes the

SUBJECT DEVICES.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have
been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.


                                     9
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 19 of 22 Page ID #:19



           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.




                                    10
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 20 of 22 Page ID #:20



           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it can take a substantial period of time to search a

digital device for many reasons, including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

           The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,
which I know from my training, experience, and review of

publicly available materials:

           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s


                                    11
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 21 of 22 Page ID #:21



fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.     In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

           c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device.     Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress OI or SATO’s thumb- and/or fingers on

the device(s); and (2) hold the devices in front of OI or SATO’s

face with his or her eyes open to activate the facial-, iris-,

and/or retina-recognition feature.

           Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                             VII. CONCLUSION

           For all the reasons described above, there is probable

cause to believe that the items listed in Attachment B, which


                                    12
Case 2:21-mj-02810-DUTY Document 1 Filed 06/09/21 Page 22 of 22 Page ID #:22



constitute evidence, fruits, and instrumentalities of violations

of the SUBJECT OFFENSES will be found on the SUBJECT DEVICES, as

described in Attachment A.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 2nd day of June,
2021.



UNITED STATES MAGISTRATE JUDGE




                                    13
